DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Margulis (US Pat. No. 7,890,867) in view of Shoemaker (US Pat. No. 7,788,605).
Consider claim 1. Margulis teaches a computer implemented method comprising: accessing production data in respect of a video production, the production data including scene data defining one or more scenes of the video production and visual element data defining one or more visual elements of the video production, each visual element being associated with a scene (col. 2, line 30 – col. 4, line 35 describe a sequence of scenes and visual elements as shown in fig. 1A); displaying, on a display, a scene timeline, the scene timeline including a time-ordered sequence of scene previews, each scene preview corresponding to a scene of the one or more scenes (fig. 1A shows a scene timeline); detecting selection of a first scene preview from the scene timeline, the first scene preview associated with a first scene of the video production; in response to detecting selection of the first scene preview, displaying a canvas including a first visual element that is associated with the first scene, the first visual element associated with a first visual element start time and a first visual element end time (fig. 1A shows a selected scene preview and a first visual element having a start time and end time); detecting selection of the first visual element from the canvas; and in response to detecting selection of the first visual element from the canvas, causing a first visual element timing indicator to be displayed, the first visual element timing indicator aligned with the scene timeline based on the first visual element start time and the first visual element end time (col. 2, line 30 – col. 4, line 35 describe the first visual element is selected by clicking on the associated item, displaying the respective visual element time indicator, and aligning the beginning of the time indicator with scene timeline items).
Margulis does not teach having a display width that provides a visual indication of a duration of the corresponding scene.
However, Shoemaker teaches having a display width that provides a visual indication of a duration of the corresponding scene (col. 2, lines 46-48 describe icons representing clips being a proportional size to the time of clip when played).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, having a display width that provides a visual indication of a duration of the corresponding scene, in order to manipulate the viewing data as suggested by the prior art.
Consider claim 2. Shoemaker teaches the computer implemented method of claim 1, wherein in response to detecting selection of the first visual element from the canvas the method further comprises displaying the scene previews in the scene timeline at a reduced size (fig. 7 shows a thumbnail representation of the images). The motivation for the combination of the references has been discussed in claim above.
Consider claim 4. Margulis teaches the computer implemented method of claim 1, further comprising: determining that the first visual element has been deselected; and in response to determining that the first visual element has been deselected, ceasing to display the first visual element timing indicator (col. 2, line 65 – col. 3, line 4 describe displaying the selected scene; thus, not displaying the deselected scenes).
Consider claim 21. Shoemaker teaches the scene timeline and the first visual element timing indicator are displayed in a first user interface region; and the canvas is displayed in a second user interface region, the second user interface region being separate to the first user interface region (col. 7, lines 4-26 describe switching from a first view to a second view). The motivation for the combination of the references has been discussed in claim above.
Claims 6, 7, 15-19, and 22-24 are rejected using similar reasoning as corresponding claims above.

Claims 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Margulis (US Pat. No. 7,890,867) in view of Shoemaker (US Pat. No. 7,788,605) in further view of Meaney et al. (US Pub. No. 2010/0281379).
Consider claim 8. Margulis and Shoemaker teaches all claimed limitations as stated above, except determining, based on the first visual element start time and the first visual element end time, that the first visual element does not play for an entire duration of the first scene; and in response to determining that the first visual element does not play for the entire duration of the first scene, displaying a partial-scene indicator on or proximate the representation of the first visual element in the first scene preview.
However, Meaney et al. teaches determining, based on the first visual element start time and the first visual element end time, that the first visual element does not play for an entire duration of the first scene; and in response to determining that the first visual element does not play for the entire duration of the first scene, displaying a partial-scene indicator on or proximate the representation of the first visual element in the first scene preview (para. 0083 describes shortening a clip with a ripple trim editing operation).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to determine, based on the first visual element start time and the first visual element end time, that the first visual element does not play for an entire duration of the first scene; and in response to determining that the first visual element does not play for the entire duration of the first scene, displaying a partial-scene indicator on or proximate the representation of the first visual element in the first scene preview, in order to create media presentations as suggested by the prior art.
Consider claim 9. Margulis and Shoemaker teaches all claimed limitations as stated above, except detecting a first user interaction with the first visual element timing indicator, the first user interaction being to adjust a play timing of the first visual element; and in response to detecting the first user interaction: updating the production data to record the first visual element's adjusted play timing; and updating display of the first visual element timing indicator to reflect the first visual element's adjusted play timing.
However, Meaney et al. teaches detecting a first user interaction with the first visual element timing indicator, the first user interaction being to adjust a play timing of the first visual element; and in response to detecting the first user interaction: updating the production data to record the first visual element's adjusted play timing; and updating display of the first visual element timing indicator to reflect the first visual element's adjusted play timing (paras. 0107-110 describes detecting a user editing operation with the first visual element timing indicator, the first user interaction being to adjust a play timing of the first visual element; and in response to detecting the editing operation: updating the production data to record the first visual element's adjusted play timing; and updating display of the first visual element timing indicator to reflect the first visual element's adjusted play timing).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to detect a first user interaction with the first visual element timing indicator, the first user interaction being to adjust a play timing of the first visual element; and in response to detecting the first user interaction: updating the production data to record the first visual element's adjusted play timing; and updating display of the first visual element timing indicator to reflect the first visual element's adjusted play timing, in order to create media presentations as suggested by the prior art.
Claims 10-12 and 20 is rejected using similar reasoning as corresponding claim above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsiao et al. (US Pub. No. 2003/0002851) discloses a video editing method for editing a video project is for user to edit video clips and transition effects
Roberts, Jr. et al. (US Pub. No. 2014/0328577) discloses computer-based techniques supporting processes involved in managing data and assets related to music, original and licensed, for audiovisual programs
Patrick et al. (US Pub. No. 2015/0178971) discloses methods and systems for creating and playing out animated video scenes
Kulas (US Pat. No. 9,609,260) discloses placeholder tag that shows where the tag would be displayed in the portion of the video sequence
Bhatt (US Pub. No. 2018/0300036) discloses improving moving graphical user interface objects using predictive drop zones that are generated based on user input operations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484